Citation Nr: 0939004	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral leg 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for headaches, 
including as secondary to service-connected tinnitus.

6.  Entitlement to service connection for vertigo and 
dizziness, including as secondary to service-connected 
bilateral hearing loss and tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a skin disability, including as due to 
phosgene exposure or hypertension.

9.  Entitlement to a heart disability, including as secondary 
to hypertension.

10.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1947 to May 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which determined that new and material 
evidence had not been received to reopen the Veteran's 
previously denied claims of service connection for a low back 
disability, a bilateral leg disability, and a bilateral hip 
disability.  The RO also denied the Veteran's claims of 
service connection for a bilateral knee disability, 
headaches, including as secondary to service-connected 
tinnitus, and vertigo and dizziness, including as secondary 
to service-connected bilateral hearing loss and tinnitus.  
The Veteran disagreed with this decision in December 2003.  
He perfected a timely appeal in February 2005.

This matter also is on appeal of a May 2005 rating decision 
in which the RO denied the Veteran's claims of service 
connection for hypertension, a skin disability, including as 
secondary to phosgene exposure or hypertension, and a heart 
disability, including as secondary to hypertension.  The 
Veteran disagreed with this decision in August 2006.  He 
perfected a timely appeal in March 2007.

This matter further is on appeal of a June 2005 rating 
decision in which the RO denied the Veteran's claim for a 
compensable disability rating for bilateral hearing loss.  
The Veteran disagreed with this decision in August 2005.  He 
perfected a timely appeal in August 2006.  

The Veteran failed to report for his Travel Board hearing 
scheduled in August 2009.  Thus, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2009).

The Board observes that, in a February 1998 rating decision, 
the RO denied, in pertinent part, the Veteran's claims of 
service connection for a bilateral leg disability, a low back 
disability, and a bilateral hip disability.  This decision 
was issued to the Veteran and his service representative in 
March 1998.  The Veteran did not initiate a timely appeal of 
this decision, and it became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for a bilateral leg disability, a low back 
disability, and a bilateral hip disability are as stated on 
the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen these claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a February 1998 rating decision, the RO denied, in 
pertinent part, the Veteran's claims of service connection 
for a low back disability, a bilateral leg disability, and 
for a bilateral hip disability.

3.  New and material evidence has been received since 
February 1998 in support of the Veteran's claims of service 
connection for a low back disability, a bilateral leg 
disability, and for a bilateral hip disability.  

4.  The Veteran's current degenerative joint disease of the 
lumbosacral spine is not related to active service.  

5.  The Veteran's current bilateral leg pain is not related 
to active service.

6.  The Veteran's current degenerative joint disease of the 
bilateral hips is not related to active service.

7.  The Veteran's current bilateral knee disability is not 
related to active service.

8.  The Veteran does not experience any current disability 
due to headaches which could be attributed to active service.

9.  The Veteran does not experience any current disability 
due to vertigo with dizziness which could be attributed to 
active service.

10.  The Veteran's hypertension first manifested several 
decades after service separation and is not related to active 
service. 

11.  The Veteran does not experience any current skin 
disability which could be related to active service.

12.  The Veteran's heart disability first manifested several 
decades after service separation and is not related to active 
service.

13.  The Veteran's service-connected bilateral hearing loss 
is not compensably disabling.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision, which denied the 
Veteran's claims of service connection for a low back 
disability, a bilateral leg disability, and for a bilateral 
hip disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2009).

2.  Evidence received since the February 1998 RO decision in 
support of the claims of service connection for a low back 
disability, a bilateral leg disability, and for a bilateral 
hip disability is new and material; accordingly, these claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Degenerative joint disease of the lumbosacral spine was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

4.  A bilateral leg disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  Degenerative joint disease of the bilateral hips was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

6.  A bilateral knee disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

7.  Headaches were not incurred in active service; they were 
not caused or aggravated by service-connected tinnitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); 38 C.F.R. 
§ 3.310 (2005).

8.  Vertigo with dizziness was not incurred in active 
service; it was not caused or aggravated by service-connected 
bilateral hearing loss or tinnitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009); 38 C.F.R. § 3.310 (2005).

9.  Hypertension was not incurred in active service, nor may 
it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

10.  A skin disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

11.  A heart disability was not incurred in active service, 
nor may it be so presumed. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

12.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.85, 4.86, Table VI, VIA, and DC 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters issued to the Veteran in July 2003, March 2005, 
February 2006, and February 2009, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
February 2009 VCAA notice letter contained notice of the 
Dingess requirements.  The February 2009 VCAA notice letter 
also defined new and material evidence, advised the Veteran 
of the reasons for the prior denial of the claims of service 
connection for a low back disability, a bilateral leg 
disability, and for a bilateral hip disability, and noted the 
evidence needed to substantiate the underlying claims.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2003 VCAA letter was issued prior to the August 2003 rating 
decision that is the subject of this appeal.  The March 2005 
VCAA letter was issued prior to May and June 2005 rating 
decisions that also are on appeal.

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in a February 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, 20 Vet. 
App. at 376-78 (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
February 2009 supplemental statement of the case complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has made repeated attempts 
to obtain the Veteran's service treatment records.  The 
National Personnel Records Center (NPRC) notified VA that the 
Veteran's service treatment records had been destroyed in a 
fire that occurred there in 1973.  In cases where the 
Veteran's service treatment records (or other pertinent 
records, for that matter) are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service treatment records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). The Court also has held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  In a January 
1998 administrative decision, the RO formally determined that 
the Veteran's service treatment records were not available 
for review.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, new and material 
evidence has been submitted to reopen the Veteran's claims of 
service connection for a low back disability, a bilateral leg 
disability, and for a bilateral hip disability.  The 
competent medical evidence shows, however, that the Veteran's 
current degenerative joint disease of the lumbosacral spine 
and the hips are not related to active service.  The evidence 
also shows that the Veteran's current bilateral leg pain is 
not related to active service.  There is no evidence that the 
Veteran experiences any current disability due to headaches, 
vertigo with dizziness, or a skin disability; thus, 
examinations also are not required with respect to these 
claims.  The evidence of record includes VA medical records, 
including two VA examination reports dated in November 2006.  
After review of these examination reports, the Board finds 
that they provide competent, non-speculative evidence 
regarding the etiology of the Veteran's low back and 
bilateral hip disabilities.  Thus, there is no duty to 
provide another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background & Analysis

New & Material Evidence

In February 1998, the RO denied, in pertinent part, the 
Veteran's claims of service connection for a low back 
disability, a bilateral leg disability, and for a bilateral 
hip disability.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
The Veteran did not initiate a timely appeal of the February 
1998 rating decision and it became final.

The claims of service connection for a low back disability, a 
bilateral leg disability, and for a bilateral hip disability 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed an application to reopen these previously denied claims 
on a VA Form 21-4138 which was date stamped as received by 
the RO on June 13, 2003.  New and material evidence is 
defined by regulation.  See 38 C.F.R. § 3.156(a) (2009).  As 
relevant to this appeal, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for a low back disability, a bilateral leg 
disability, and for a bilateral hip disability, the evidence 
before VA at the time of the prior final RO decision in 
February 1998 consisted of daily sick reports from the 
Veteran's in-service squadron, the Veteran's available 
service personnel records, and post-service private treatment 
records.  The RO noted in this decision that the available 
daily sick reports did not show that the Veteran was treated 
for any of his claimed disabilities during active service.  
The RO also noted that there was no medical evidence that the 
Veteran had been treated for these disabilities within the 
first post-service year.  Thus, the claims were denied.

The newly submitted evidence includes additional post-service 
VA and private treatment records and the Veteran's lay 
statements.

The newly submitted evidence shows that, in a March 2003 
letter, Homer C. Stuntz, M.D., stated that he had been the 
Veteran's treating physician since the early 1950's.  
Dr. Stuntz stated that the Veteran had told him that he had 
been a drill instructor whose duties included marching and 
physical training of recruits during active service.  The 
Veteran also had told Dr. Stuntz that, prior to his date of 
discharge from active service, he indicated that he was 
having problems with low back pain and "quite painful" 
joint pain.  The Veteran had informed Dr. Stuntz that his 
separation physical examination had not been a full physical 
examination.  Dr. Stuntz opined that the Veteran's low back 
problems, bilateral leg problems, and bilateral hip pain 
"are very possibly related" to active service.  Dr. Stuntz 
also opined that these complaints were "as likely as least 
likely related" to the Veteran's active service.  

A review of a private x-ray taken in October 1997 and date-
stamped as received by the RO in August 2006 shows that there 
was chronic degenerative disc disease of L5-S1 with 
degenerative arthritis of the lumbar spine at that time.

On VA joints and spine examination in November 2006, the 
Veteran's complaints included lumbosacral spine and hip 
arthritis.  The VA examiner reviewed the Veteran's claims 
file, including morning reports from his active service unit, 
service personnel records, and post-service private treatment 
records, including Dr. Stuntz's March 2003 letter.  The VA 
examiner noted that the Veteran's service treatment records 
were not available for review.  This examiner also noted 
that, although the Veteran contended that his back and hip 
problems were caused by in-service duties as a drill 
instructor, the available service personnel records did not 
indicate that he had been a drill instructor during active 
service.  This examiner noted further that there was no 
indication in the claims file that the Veteran sought 
treatment for his joint or spine problems until 1987.  The 
Veteran reported that he could stand only for a few minutes 
and walk only about 1/4 mile.  The Veteran also reported 
experiencing bilateral hip stiffness and swelling but denied 
any weakness, dislocation or subluxation, locking, effusion, 
or flare-ups.  The Veteran stated that he experienced spine 
stiffness, weakness, muscle spasms, and low back pain.  He 
stated that these symptoms had begun in 1991.  His low back 
pain radiated in to the left hip.

Physical examination in November 2006 showed a normal gait 
with no evidence of abnormal weight bearing and bilateral hip 
tenderness.  There was no additional limitation of motion on 
repetitive use of the hips.  There also was no inflammatory 
arthritis or joint ankylosis.  There were no objective 
abnormalities of the spine.  Motor strength was 5/5 in all 
extremities.  Sensation was normal throughout.  No spinal 
ankylosis was present.  There was no additional limitation of 
motion on repetitive testing of the lumbosacral spine.  X-
rays of the hips showed no fracture, dislocation, osteolytic 
or osteoblastic lesions.  There were degenerative changes of 
the hips with narrowing and sclerosis.  X-rays of the 
lumbosacral spine showed degenerative disc disease at L5-S1 
with disc space narrowing, prominent osteophytes at the mid-
lumbar spine, and normal alignment.  The VA examiner opined 
that it was less likely than not that the Veteran's 
lumbosacral spine disability and bilateral hip disability 
were caused by or a result of active service.  This examiner 
also opined that there was no evidence that the Veteran's 
back and hip arthritis were aggravated by active service 
beyond the natural aging process.  She noted that the Veteran 
only sought attention for these disabilities several decades 
after his service separation.  The diagnoses included 
degenerative joint disease of the lumbar spine with sciatica 
and degenerative joint disease of the bilateral hips.  

With respect to the Veteran's application to reopen claims of 
service connection for a low back disability, a bilateral leg 
disability, and a bilateral hip disability, the Board notes 
that the evidence which was of record in February 1998 did 
not indicate that the Veteran experienced any disability due 
to his claimed low back, bilateral leg, and bilateral hip 
problems which could be attributed to active service.  The 
Veteran now has submitted such evidence.  This newly 
submitted evidence was not submitted previously to agency 
decision makers and, by itself or when considered with the 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the claims.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claims of service 
connection for a low back disability, a bilateral leg 
disability, or for a bilateral hip disability and raises a 
reasonable possibility of substantiating these claims.  38 
C.F.R. § 3.156(a) (2009).  Accordingly, the claims of service 
connection for a low back disability, a bilateral leg 
disability, and a bilateral hip disability are reopened.

Service Connection

Having determined that new and material evidence has been 
received to reopen the Veteran's claims of service connection 
for a low back disability, a bilateral leg disability, and 
for a bilateral hip disability, the Board must adjudicate 
these claims on the merits.  The Veteran also contends that 
his current headaches are related to active service, 
including as due to service-connected tinnitus.  The Veteran 
contends that his vertigo with dizziness is related to active 
service, including as secondary to service-connected 
bilateral hearing loss and tinnitus.  The Veteran contends 
further that he incurred hypertension during active service.  
The Veteran contends further that his skin disability is 
related to active service, either as due to phosgene exposure 
or to hypertension.  The Veteran finally contends that his 
heart disability is related to active service, including as 
secondary to hypertension.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including cardiovascular-renal disease (including 
hypertension and organic heart disease) and arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted above, the Veteran's service treatment records are 
not available for review.

The post-service medical evidence shows that, on private 
outpatient treatment in May 1958, a skin lesion was excised 
from the Veteran's face under local anesthesia.

A private pathology report in October 1975 contained 
diagnoses of polypoid dermal nevus of the back and face and 
keratoacanthoma of the skin behind the left knee.

A private pathology report in April 1985 showed that a back 
lesion was diagnosed as a polypoid dermal nevus.

A private pathology report in October 1990 showed that 
sections of a skin lesion from the Veteran's left arm were 
consistent with prurigo nodularis.

A private chest x-ray in October 1997 showed no active 
cardiopulmonary disease.  Private x-rays of the Veteran's 
lumbosacral spine in October 1997 showed chronic degenerative 
disc disease of L5-S1 and degenerative arthritis.

On private outpatient treatment in July 1998, the Veteran 
complained of small lesions on his face, neck, chest, and 
ears.  Physical examination showed small irritations on face 
and ear.  

A private chest x-ray in October 1999 showed the Veteran's 
heart was at the upper limits of normal in size.  No 
significant change from October 1997 was noted.  A private 
chest x-ray in June 2002 showed that the Veteran's heart 
appeared to be unchanged from October 1999.  

On private outpatient treatment in August 2002, the Veteran 
denied any further chest discomfort or heart palpitations.  
Physical examination showed a heart rhythm with an S4 gallop 
but no murmurs or rubs, no chest wall tenderness, warm and 
dry skin, and no joint tenderness.  The assessment included 
status-post recent myocardial infarction complicated by 
ventricular fibrillation and stent to lower anterior 
descending artery.  The Veteran had a cardiac catheterization 
later in August 2002.

In September 2002, no relevant complaints were noted.  
Physical examination showed a heart rhythm with an S4 gallop.  
The assessment included stable cardiovascular health.

A private nuclear cardiology report in November 2002 showed 
findings consistent with recurrent left anterior descending 
coronary artery disease with recurrent ischemia.  Private 
chest x-ray in November 2002 showed mild cardiac enlargement 
with no active disease present.

The Veteran was hospitalized at a private facility later in 
November 2002 for a repeat coronary arteriogram following 
complaints of a 11/2 week history of substernal chest pain on 
activity.  It was noted that a stress test had shown 
inducible ischemia in the anterior chest wall consistent with 
recurrent left anterior descending coronary artery disease.  
The Veteran's history was significant for myocardial 
infarction and diffuse arthralgias.  Physical examination 
showed blood pressure of 140/80, a heart rhythm with an S4 
gallop but no murmurs, warm and dry skin, and no joint 
tenderness.  The assessment included recurrent coronary 
artery disease and borderline controlled hypertension.

On private outpatient treatment in February 2003, the Veteran 
complained of bilateral knee pain, right greater than left.  
He stated that his knees "will give out on him."  A history 
of two cardiac stents was noted.  X-rays showed the left knee 
was "close to bare bone on the medial side.  On the right 
side there is still a bit of a gap."  Physical examination 
showed the Veteran was "very tender" on the medial joint 
line which might be related to a degenerative tear of the 
medial meniscus.  A private magnetic resonance imaging (MRI) 
scan taken later in February 2003 showed a medial meniscus 
tear in each knee.  

On VA outpatient treatment in February 2003, it was noted 
that the Veteran's history included coronary artery disease, 
status-post stent times two.  Physical examination showed 
blood pressure of 145/74 and a regular heart rate and rhythm.  
The assessment included coronary artery disease status-post 
stent and osteoarthritis

Dr. Stuntz stated in his March 2003 that, after the Veteran 
reported his history of being a drill instructor during 
active service, his bilateral knee pain was "very possibly 
related" to these reported in-service duties.  Dr. Stuntz 
also stated that the Veteran's bilateral knee pain was "as 
likely as least likely related" to active service.

In May 2003, the Veteran complained that he was not feeling 
well and his knees hurt.  He stated that his activities were 
limited by his knee pain.  Physical examination showed a 
regular heart rate and rhythm.  The assessment was unchanged.

The Veteran was hospitalized for several days at a private 
hospital in June 2003 for a coronary artery bypass graft 
(CABG).  The pre-operative diagnosis was critical coronary 
artery stenosis.  The post-operative diagnoses were critical 
coronary artery stenosis and bradycardia.  It was noted that 
his post-operative course had been complicated by mild 
pulmonary insufficiency.  Chest x-ray showed an interval 
increase in left pleural effusion and a small right pleural 
effusion.  The final diagnosis was coronary artery disease.

On private outpatient treatment in October 2003, the Veteran 
complained of some minimal post-operative pain.  It was noted 
that the Veteran was being followed for coronary bypass 
surgery in June 2003.  It also was noted that the Veteran had 
a tendency to experience shortness of breath.  The Veteran 
denied any palpitations.  Physical examination showed blood 
pressure of 163/100, repeat 170/95, no cardiomegaly, a heart 
rhythm with an S4 gallop but no murmurs, and 2+ edema in the 
extremities.  An electrocardiogram (EKG) showed normal sinus 
rhythm with left anterior fascicular block.  The impressions 
were stable ischemic heart disease and inadequately treated 
hypertension with lower extremity edema.

On VA outpatient treatment in June 2004, the Veteran 
complained of chronic shortness of breath and that he was 
under a lot of stress.  He denied any chest pain.  Physical 
examination showed blood pressure of 127/67 and a regular 
heart rate and rhythm.  The assessment was unchanged.

On private outpatient treatment in July 2005, the Veteran 
complained of knee pain which had lasted for about a  month.  
He described his knee pain as extreme, right greater than 
left, with popping, slight swelling, and difficulty standing 
up when seated.  In a July 2005 letter, John A. Iceton, M.D., 
stated that the Veteran had reported that his left knee 
seemed to bother him more than his right knee.  The Veteran 
also had reported that he experienced popping and swelling in 
his knees.  Physical examination showed bilateral genu varum 
and a small effusion in both knees.  The left knee was down 
to bare bones on the medial aspect.  Dr. Iceton stated, " 
The right [knee] is headed in that direction.  He is really 
having trouble getting around."  The Veteran received 
bilateral knee injections.  

In February 2006, the Veteran complained of pain in the left 
knee and behind the left knee.  He stated that he could not 
bend his left knee.  After applying heat to the left knee, he 
stated that he could bend it but it had been "very 
painful."  In a February 2006 letter, Dr. Iceton said that 
the Veteran had reported that his left knee bothered him more 
than his right knee.  The Veteran received injections in each 
knee.

In a March 2006 letter, Dr. Iceton stated that the Veteran 
had been given three injections to both knees.  The Veteran 
reported that the injections had been helping him.  He also 
reported that he was walking "a lot and he is pretty 
happy."  

In an April 2006 letter, Dr. Iceton stated that the Veteran 
was "doing pretty well as far as his knees are concerned."  
The Veteran reported that his left knee had begun bothering 
him, particularly posteriorly.  

In August 2006, the Veteran complained of bilateral knee 
pain.  He stated that he wanted to discuss the option of a 
total knee replacement.  In an August 2006 letter, Dr. Iceton 
stated that the Veteran reported that his left knee pain was 
greater than his right knee pain.  He also reported that he 
was limited in his ability to get around due to his knee 
pain.  Dr. Iceton noted that the Veteran's left knee "is 
down to bare bone medially and that the right is not far 
behind it."  He concluded that the Veteran was ready for 
bilateral total knee replacements.  

On VA examination in November 2006, the Veteran's complaints 
included bilateral knee arthritis.  The VA examiner reviewed 
the Veteran's claims file, including his service records.  
The Veteran asserted that his in-service duties as a drill 
instructor had caused his bilateral knee arthritis.  The VA 
examiner noted that the available service personnel records 
did not show that the Veteran ever had been a drill 
instructor during active service.  The Veteran denied any 
specific knee injuries during active service.  He also denied 
any current knee deformity, giving way, instability, 
weakness, episodes of dislocation or subluxation, locking, or 
effusion.  He reported experiencing bilateral knee pain, 
stiffness, and swelling.  The Veteran had a full range of 
motion in the knees without pain and with no additional 
limitation of motion on repetitive use.  The Veteran's knees 
also had crepitus and tenderness.  X-rays of the knees showed 
bilateral medial joint space narrowing with marginal 
osteophytes, left worse than right.  The VA examiner opined 
that it was less likely than not that the Veteran's 
degenerative joint disease of the bilateral knees was related 
to active service.  She opined that there was no evidence 
that the Veteran's degenerative knee arthritis was aggravated 
by active service beyond the natural aging process.  She also 
noted that the Veteran had not sought medical attention for 
his knee problems until several decades after his service 
separation.  The diagnoses included degenerative joint 
disease of the bilateral knees

On VA outpatient treatment in June 2007, no relevant 
complaints were noted.  The Veteran denied any chest pain or 
shortness of breath.  Objective examination showed clear 
lungs to auscultation, a regular heart rate and rhythm, and 
intact sensation.  The assessment included asymptomatic 
coronary artery disease.

In January 2008, the Veteran stated that he felt good 
overall.  He denied any chest pain or shortness of breath.  
Objective examination showed lungs clear to auscultation and 
a regular heart rate and rhythm.  Blood pressure was 158/74.  
The assessment included asymptomatic coronary artery disease, 
uncontrolled systolic blood pressure. 

In July 2008, it was noted that the Veteran had a history of 
coronary artery disease and previous stents.  Physical 
examination showed he was morbidly obese, normal skin color, 
and no dyspnea on exertion or cough.  The assessment included 
stable coronary artery disease and hypertension.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for a 
bilateral knee disability, a low back disability, and for a 
bilateral hip disability.  As noted elsewhere, the Veteran's 
service treatment records were lost in the July 1973 fire at 
NPRC and are not available for review.  Although it is 
unfortunate that the Veteran's service treatment records have 
been lost, there is no evidence in the available service 
treatment records (daily sick call reports) that the Veteran 
was shown to have bilateral knee, lumbosacral spine, or 
bilateral hip arthritis during active service.  There also is 
no medical evidence that the Veteran was shown to have 
bilateral knee, lumbosacral spine, or bilateral hip arthritis 
within the first post-service year (i.e., by May 1951).  
Thus, service connection for bilateral knee, lumbosacral 
spine, or bilateral hip arthritis is not warranted on a 
presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran also is not entitled to service connection for a 
bilateral knee disability, a low back disability, or a 
bilateral hip disability on a direct basis.  The Board 
acknowledges that the Veteran has been treated for low back 
and bilateral hip disabilities since his service separation 
in May 1950.  It appears that, following service separation, 
he first was treated for a low back disability in October 
1997, or more than 47 years later.  The Veteran first was 
treated for a bilateral knee disability in February 2003, or 
almost 53 years later.  The Veteran first was treated for a 
bilateral hip disability in November 2006, or more than 
56 years later.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that, 
although the Veteran currently experiences bilateral knee, 
low back, and bilateral hip disabilities, they are not 
related to active service.  The Veteran has been treated for 
degenerative joint disease of the lumbosacral spine since 
October 1997.  He has been treated for degenerative joint 
disease of the bilateral knees since February 2003.  He also 
has been treated for bilateral hip arthritis since it was 
diagnosed in November 2006.  At that time, however, the VA 
examiner opined that, after a review of the claims file, 
including Dr. Stuntz's March 2003 opinion, and a thorough 
physical examination of the Veteran, his current degenerative 
joint disease of the bilateral knees and of the lumbosacral 
spine with sciatica and his bilateral hip arthritis all were 
not related to active service.  The VA examiner noted that a 
review of the claims file showed no diagnosed hip problems of 
record and the Veteran had not been a drill instructor during 
active service (as he had reported to Dr. Stuntz in March 
2003).  This examiner also noted that the Veteran first had 
sought attention for his bilateral knee, low back, and 
bilateral hip problems several decades after his service 
separation.  The VA examiner concluded that there was no 
medical evidence showing that the Veteran's degenerative 
arthritis in the knees, low back, and hips was aggravated by 
active service beyond the natural aging process.    

The Board notes that the Veteran reported to Dr. Stuntz in 
March 2003 that his in-service duties as a drill instructor 
led him to develop bilateral knee, low back, and bilateral 
hip problems.  Dr. Stuntz opined that the Veteran's bilateral 
knee, low back, and bilateral hip complaints were "as likely 
as least likely related" to active service.  It is not clear 
from a review of Dr. Stuntz's poorly worded nexus opinion if 
he related the Veteran's bilateral knee, low back, and 
bilateral hip disabilities to active service, although that 
may have been his intent in offering this opinion in March 
2003.  As the VA examiner subsequently noted in November 
2006, however, there is no evidence in the Veteran's 
available service personnel records that he was a drill 
instructor at any time during active service.  Thus, it 
appears that Dr. Stuntz was not "informed of the relevant 
facts" concerning the Veteran's in-service duties prior to 
offering his March 2003 opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  It appears that Dr. Stuntz based his March 2003 
opinion solely upon the inaccurate factual premise that the 
Veteran was a drill instructor during active service.  
Dr. Stuntz also did not provide any clinical data or 
rationale to support his opinion.  Accordingly, the Board 
finds that the March 2003 opinion by Dr. Stuntz is not 
probative on the issue of whether the Veteran's current 
bilateral knee, low back, and bilateral hip disabilities are 
related to active service.  

Dr. Stuntz also concluded in March 2003 that the Veteran's 
bilateral knee, low back, and bilateral hip disabilities were 
"very possibly related" to active service.  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2009); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Accordingly, even if Dr. Stuntz's March 2003 
opinion is viewed in the light most favorable to the Veteran, 
it does not establish service connection for a bilateral knee 
disability, a low back disability, or for a bilateral hip 
disability.  In summary, absent evidence, to include a 
medical nexus, relating the Veteran's current bilateral knee 
disability, low back disability, and bilateral hip disability 
to active service, the Board finds that service connection 
for a bilateral knee disability, a low back disability, and 
for a bilateral hip disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
bilateral leg disability.  It again is unfortunate that the 
Veteran's service treatment records are not available for 
review.  The Veteran has contended that he experiences pain, 
numbness, and a loss of sensation in both legs which is 
related to active service.  It appears that the Veteran is 
seeking service connection for symptoms - pain, numbness, and 
a loss of sensation in the legs -rather than for an 
underlying disability.  And the presence of a mere symptom 
alone, absent evidence of a diagnosed medical pathology or 
other identifiable underlying malady or condition that causes 
the symptom, does not qualify as disability for which service 
connection is available.  See generally Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Critically, the post-service medical evidence does not 
indicate that the Veteran was shown to have a bilateral leg 
disability at any time since his service separation in May 
1950, however.  The Board observes that Dr. Stuntz opined in 
March 2003 that the Veteran's "sharp pain and numbness to 
the back of the legs" were "very possibly related" to 
active service.  As noted above, however, this opinion is too 
speculative to be afforded any probative value.  See Stegman, 
3 Vet. App. at 230, and Tirpak, 2 Vet. App. at 611.  A 
service connection claim also must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current bilateral 
leg disability which could be attributed to active service, 
the Board finds that service connection for a bilateral leg 
disability is not warranted.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for headaches, including as secondary to service-connected 
tinnitus.  Although the Veteran's service treatment records 
are not available for review, the Board acknowledges that 
service connection is in effect for tinnitus.  The post-
service medical evidence does not indicate, however, that the 
Veteran experiences any current disability due to his claimed 
headaches which could be attributed to active service.  The 
Board observes that the Veteran did not report a medical 
history of headaches to either his VA or private physicians 
who treated him for his service-connected tinnitus in 2003 
and 2005 (as discussed in more detail below).  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. 
at 225.  Service connection is not warranted in the absence 
of proof of current disability.  Absent evidence of current 
headaches which could be attributed to active service, the 
Board finds that service connection for headaches, including 
as secondary to service-connected tinnitus, is not warranted.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for vertigo with dizziness, including as secondary to 
service-connected bilateral hearing loss and tinnitus.  
Although the Veteran's service treatment records are not 
available for review, the Board acknowledges that service 
connection is in effect for bilateral hearing loss.  As noted 
above, service connection also is in effect for tinnitus.  
The Veteran has contended that he experiences vertigo with 
dizziness which is related to active service.  He again 
appears to be seeking service connection for a symptom - 
vertigo with dizziness - rather than for an underlying 
disability.  And service connection generally is not 
available for symptoms.  See Sanchez-Benitez, 239 F.3d 
at 1356.  The medical evidence does not indicate that the 
Veteran was shown to have vertigo with dizziness at any time 
since his service separation in May 1950.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. 
at 225.  Service connection is not warranted in the absence 
of proof of current disability.  Absent evidence of current 
vertigo with dizziness which could be attributed to active 
service, the Board finds that service connection for vertigo 
with dizziness, including as secondary to service-connected 
bilateral hearing loss and tinnitus, is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
hypertension.  Although the Veteran's service treatment 
records have been lost, there is no evidence in the available 
service treatment records (daily sick call reports) that the 
Veteran was shown to have hypertension during active service.  
There also is no medical evidence that the Veteran was shown 
to have hypertension within the first post-service year 
(i.e., by May 1951).  Thus, service connection for 
hypertension is not warranted on a presumptive service 
connection basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for 
hypertension on a direct basis.  The Board acknowledges that 
the Veteran has been treated for hypertension since his 
service separation in May 1950.  It appears that, following 
service separation, he first was treated for hypertension in 
October 2003, or more than 53 years later.  See Maxson, 230 
F.3d at 1333.  The remaining post-service medical evidence 
shows that, although the Veteran currently experiences 
disability due to hypertension, it is not related to active 
service.  Following VA outpatient treatment in January 2008, 
the diagnoses included uncontrolled systolic blood pressure.  
In July 2008, the diagnoses included hypertension.  None of 
the Veteran's post-service VA and private treating physicians 
have related his hypertension to active service, however.  In 
summary, absent evidence, to include a medical nexus, 
relating the Veteran's current hypertension to active 
service, the Board finds that service connection for 
hypertension is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
skin disability, including as due to phosgene exposure or 
hypertension.  Although it is not entirely clear from a 
review of the record, it appears that the Veteran essentially 
contends that he incurred a skin disability following alleged 
in-service exposure to phosgene during basic training.  The 
Veteran also has contended that he incurred a skin disability 
as a result of hypertension incurred in active service.  As 
noted above, the Board has concluded that the Veteran's 
current hypertension is not related to active service.  There 
also is no objective evidence (such as personnel records or 
other official service department records) corroborating the 
Veteran's allegation that he was exposed to phosgene during 
active service.  

The Board acknowledges that, following service separation in 
May 1950, the Veteran had several skin lesions excised in May 
1958, or approximately 8 years later.  See Maxson, 230 F.3d 
at 1333.  The Veteran had additional skin lesions biopsied in 
October 1975, April 1985, and in October 1990; each of these 
biopsies occurred several decades after service separation.  
The Veteran also complained of lesions on his face, neck, 
chest, and ears in July 1998.  More recent VA and private 
treatment records show, however, that the Veteran's skin was 
warm and dry on repeated physical examinations.  There is no 
evidence that the Veteran currently experiences any skin 
disability which could be attributed to active service, 
however.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 
Vet. App. at 225.  Service connection is not warranted in the 
absence of proof of current disability.  Absent evidence of 
current skin disability which could be attributed to active 
service, the Board finds that service connection for a skin 
disability, including as secondary to phosgene exposure or 
hypertension, is not warranted.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a heart disability, including as secondary to 
hypertension.  Although the Veteran's service treatment 
records have been lost, there is no evidence in the available 
service treatment records (daily sick call reports) that the 
Veteran was shown to have a heart disability during active 
service.  There also is no medical evidence that the Veteran 
was shown to have a heart disability within the first post-
service year (i.e., by May 1951).  Thus, service connection 
for a heart disability is not warranted on a presumptive 
service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for a 
heart disability on a direct basis.  The Board acknowledges 
that the Veteran has been treated for coronary artery disease 
since his service separation in May 1950.  It appears that, 
following service separation, he first was treated for 
coronary artery disease in August 2002, or 52 years later.  
See Maxson, 230 F.3d at 1333.  At that time, it was noted 
that the Veteran's history included a myocardial infarction 
with a stent to the lower anterior descending artery.  The 
Veteran had a cardiac catheterization in August 2002 and a 
repeat coronary arteriogram in November 2002.  He had a CABG 
in June 2003.  It was noted that the Veteran's ischemic heart 
disease was stable in October 2003.  It also was noted that 
the Veteran's coronary artery disease was asymptomatic in 
June 2007 and stable in July 2008.  More importantly, none of 
the Veteran's post-service VA and private treating physicians 
related his current coronary artery disease to active 
service, including as secondary to hypertension.  As 
discussed above, the Veteran's hypertension is not related to 
active service.  In summary, absent evidence, to include a 
medical nexus, relating the Veteran's current heart 
disability to active service, the Board finds that service 
connection for a heart disability, including as secondary to 
hypertension, is not warranted.

Increased Rating for Bilateral Hearing Loss

The Veteran also contends that his service-connected 
bilateral hearing loss is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected bilateral hearing loss 
currently is evaluated as zero percent disabling (non-
compensable) effective December 11, 2002, under 38 C.F.R. 
§ 4.85, DC 6100.  See 38 C.F.R. § 4.85, DC 6100 (2009).  

Diagnostic Code (DC) 6100, located in 38 C.F.R. § 4.85, sets 
out the criteria for evaluating hearing impairment using 
puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85; there is 
no room for subjective interpretation.  Under Table VI, a 
Roman numeral designation (I through XI) for hearing 
impairment is found based on a combination of the percent of 
speech discrimination scores and the puretone threshold 
average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which 
assigns a Roman numeral designation solely on the puretone 
threshold average, when the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  The puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  
The Roman numeral designations determined using Table VI or 
Table VIA are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
Veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.

The recent medical evidence shows that, on VA audiology 
assessment in March 2003, the Veteran complained of a gradual 
decrease in bilateral hearing.  Audiometric test results 
showed normal hearing in the right ear from 500 Hertz to 
1000 Hertz, mild hearing loss at 2000 Hertz, and severe to 
profound sensorineural hearing loss above 2000 Hertz.  The 
Veteran's right ear had normal middle ear function.  In the 
left ear, audiometric testing results showed normal hearing 
from 500 to 2000 Hertz and severe to profound sensorineural 
hearing loss above 2000 Hertz.  The Veteran's left ear had a 
normal tympanogram.  

On VA audiology examination in March 2005, the Veteran 
complained of tinnitus.  He stated that he had served as an 
aircraft mechanic during active service.  He also reported 
experiencing gradual onset of bilateral hearing loss since 
service separation.  He denied any history of ear infections, 
ear surgery, or severe head injury.  The Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
90
105
LEFT
25
25
30
85
100

Speech audiometry revealed speech recognition ability of 
98 percent in the right ear and of 100 percent in the left 
ear.  The Veteran had normal middle ear function bilaterally.  
The diagnoses were normal hearing from 500 to 1000 Hertz and 
mild to severe sensorineural hearing loss above 1000 Hertz in 
each ear.

In a July 2005 letter, Susan P. Cowgill, M.A., CCC-A, 
Certified Audiologist, stated that she had seen the Veteran 
in June 2005.  At that time, the Veteran had reported a 
history of constant bilateral tinnitus which began in 1950 
and bilateral hearing loss.  Audiometric test results 
indicated a mild sharply sloping to a profound sensorineural 
hearing loss bilaterally.  Speech discrimination scores using 
the Maryland CNC list were 88 percent in the right ear and 
92 percent in the left ear.  The pure tone average in the 
right ear was 27.  The pure tone average in the left ear was 
25.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating for bilateral hearing loss.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The medical evidence shows that, on VA examination 
in March 2005, the Veteran's right ear hearing loss was 
assigned a Roman numeral of II and the left ear hearing loss 
was assigned a Roman numeral of II.  This equates to a 
0 percent rating for bilateral hearing loss.  See 38 C.F.R. 
§ 4.85, Tables VI, VII.  On private audiology examination in 
July 2005, the Veteran's right ear hearing loss was assigned 
a Roman numeral of II and the left ear hearing loss was 
assigned a Roman numeral of I.  This equates to a 0 percent 
rating for bilateral hearing loss.  Id.  Neither of the 
examiners who saw the Veteran in March and July 2005 
certified that use of speech discrimination test was not 
appropriate and there is no indication of an exceptional 
pattern of hearing impairment such that 38 C.F.R. § 4.85, 
Table VIA, should be used.  See 38 C.F.R. §§ 4.85, 4.86, 
Table VIA.  Thus, the Board finds that a compensable 
disability rating for bilateral hearing loss is not 
warranted.

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  It appears that the Veteran has been 
retired throughout this appeal.  Thus, the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2009).  In this regard, the Board finds that there has been 
no showing by the Veteran that his bilateral hearing loss has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

 
ORDER

As new and material evidence has been received, the 
previously denied claims of service connection for a low back 
disability, a bilateral leg disability, and for a bilateral 
hip disability are reopened, to this extent only, the appeal 
is granted.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for headaches, including as 
secondary to service-connected tinnitus, is denied.

Entitlement to service connection for vertigo and dizziness, 
including as secondary to service-connected bilateral hearing 
loss and tinnitus, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a skin disability, including as due to 
phosgene exposure or hypertension, is denied.

Entitlement to a heart disability, including as secondary to 
hypertension, is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


